Citation Nr: 1224240	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  05-22 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty for over 20 years until his retirement in February 1979.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2002 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2010, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issue of service connection for hypertension was remanded by the Board in December 2010 so that a VA compensation examination could be scheduled.  This was accomplished and the case was returned to the Board.  


FINDINGS OF FACT

1.  During service, the Veteran had several recorded elevated blood pressure readings followed by normal blood pressure readings.  

2.  The Veteran continued to have normal and elevated blood pressure readings in the years soon after his discharge from active duty.  

3.  A VA medical opinion described the elevated blood pressure readings during service and thereafter as labile hypertension that became persistent needing therapy.  

4.  Hypertension had its onset in service.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Inasmuch as the benefit sought is being granted, there is no reason to further explain compliance with the VCAA duties to notify and assist the appellant.  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Hypertension

The Veteran is claiming service connection for hypertension.  In testimony given at the Board hearing before the undersigned, the Veteran's testimony centered on his belief that his hypertension was related to his service-connected headache disability, or to the medications he was taking to treat his headache disability.  

Hypertension is persistently high arterial blood pressure with suggested threshold levels starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's Illustrated Medical Dictionary, 799 (27th ed. 1988).  Note (1) to Diagnostic Code 7101 recognizes the disability of hypertension when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104 (2011). 

After review of the record, the Board finds that, during service, the Veteran had several recorded elevated blood pressure readings followed by normal blood pressure readings.  Review of the Veteran's service treatment records (STRs) show that on examination for entry into active duty in 1957 the Veteran's blood pressure reading was normal at 112/72.  On examination for re-enlistment in July 1974 a normal reading of 122/68 was recorded.  STRs show several readings during service of elevated blood pressure.  Readings in March 1976 were reported over several days as being 130/102, 122/90, 120/90, 108/80, 104/72.  In April 1976, a reading of 124/84 was reported.  In September 1978 and October 1978, blood pressure readings of 130/90 were reported.  

The Board finds that the Veteran continued to have normal and elevated blood pressure readings in the years soon after his discharge from active duty.  Records of an examination performed in August 1979 in connection with the Veteran's employment show a blood pressure reading of 120/90.  On examination by VA in October 1979, a blood pressure reading of 122/78 was reported.  Treatment records from a service medical facility show blood pressure readings of 130/98, 120/90, 120/100, and 118/88 in August 1980.  A reading of 144/80 was reported in September 1980.  In January 1981, readings of 120/100, 150/110, and 132/108 were recorded.  In June 1982 a reading of 132/88 was recorded.  A reading of 140/100 was reported.  In March 1985, the blood pressure reading was 130/96 and in April 1985, the reading was 130/96.  Records show a diagnosis of hypertension in 1997.  The Veteran testified that his hypertension was first diagnosed in the late 1980's or early 1990's.  

The Board finds that the elevated blood pressure readings during service were described as labile hypertension that became persistent needing therapy.  The Veteran was examined by VA in March 2011 pursuant to remand by the Board.  At that time, the examiner rendered a diagnosis of hypertension, controlled by medication.  In an August 2011 addendum, the examiner opined that, after review of the records, he found that it is likely that the Veteran "had labile hypertension while in service that became persistent needing therapy."  

The Board finds the evidence at least in relative equipoise on the question of whether the Veteran's hypertension had its onset in service.  The record shows that the Veteran had elevated blood pressure readings while he was on active duty and intermittently thereafter.  He was diagnosed as having hypertension sometime during the 1990s.  A VA examiner has rendered an opinion that the labile (borderline) hypertension that the Veteran manifested during service became persistent hypertension needing therapy.  The Board finds this medical opinion persuasive regarding the probable onset of the Veteran's hypertension.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

It is noted that further evidence has been submitted regarding whether the Veteran's hypertension could be service connected on a secondary basis.  He has submitted an October 2010 statement from his private physician in support of this contention, which was somewhat refuted by a December 2011 VA medical opinion.  The Board 
points out that an evaluation of these medical opinions regarding secondary service connection is not necessary as the Board has determined that service connection may be established on a direct basis.  


ORDER

Service connection for hypertension is granted.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


